608 F.2d 301
102 L.R.R.M. (BNA) 2961, 87 Lab.Cas.  P 11,614
Bernard J. GETZ, Appellant/Cross-Appellee,v.COMMUNICATIONS WORKERS OF AMERICA et al., Appellee/Cross-Appellant.
Nos. 79-1252, 79-1265.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 9, 1979.Decided Oct. 23, 1979.Rehearing and Rehearing En Banc Denied Nov. 14, 1979.

Kenneth V. Byrne, Schlueter & Byrne, St. Louis, Mo., for Bernard J. getz.
Sheldon Weinhaus, Levin & Weinhaus, St. Louis, Mo., for Communications Workers of America.
James A. Daugherty, Southwestern Bell Tel. Co., St. Louis, Mo., for appellee/cross-appellant Southwestern Bell.
Before ROSS and STEPHENSON, Circuit Judges, and McMANUS, District Judge.*
PER CURIAM.


1
Bernard Getz initiated these actions to challenge his discharge from employment with Southwestern Bell Telephone Company.  The discharge followed a dispute over the plaintiff's refusal to pay dues equivalences to the local chapter of the Communications Workers of America under a modified agency shop provision of his employment contract with Southwestern Bell.  The lawsuits specifically charged that Southwestern Bell wrongfully discharged the plaintiff, and that the labor union breached its duty of fair representation of the plaintiff.  From the district court's order granting the defendants' motion for summary judgment, Mr. Getz appeals.


2
We have carefully examined the record, including the trial court's opinion and the briefs of all parties to this action.  We find no merit in the claims presented by the appellant and accordingly, we affirm on the basis of the trial court's opinion, pursuant to Rule 14 of the Rules of this court.  Each party will pay its own printing costs.


3
Affirmed.



*
 The Honorable Edward J. McManus, Chief Judge, United States District Court for the Northern District of Iowa, sitting by designation